DETAILED ACTION
Response to Amendment
Acknowledgment is made of amendment, filed 02 May 2022.   The changes and remarks disclosed therein were considered.
Claims 3, 5, 8, 10-11, 13, 17 have been canceled and claims 23-27 are newly added by amendment. Therefore, claims 1-2, 4, 6-7, 9, 12, 14-16, 18-27 are pending in the application.
Response to Argument
Applicant’s arguments filed on 02 May 2022 with respected to the rejection of Chih et al (US 9,165,629 B2 hereinafter “Chih_A”), Chih et al (US 8,687,412 B2 hereinafter “Chih_B”) have been fully considered and are persuasive (see remarks filed 02 May 2022, on pages 11-17).  The rejection of Chih_A and Chih_B has been withdrawn.
Allowable Subject Matter
Claims 1-2, 4, 6-7, 9, 12, 14-16, 18-27 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. Chih et al (US 9,165,629 B2 hereinafter “Chih_A”), Chih et al (US 8,687,412 B2 hereinafter “Chih_B”), taken individually or in combination, do not teach the claimed invention having the following limitations, in combination with the remaining claimed limitations: 
 The reasons for allowance are clear on the record and in view of Applicant’s remarks (see pages 11-17) filed on 02 May 2022.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THA-O H BUI whose telephone number is (571)270-7357. The examiner can normally be reached M-F 7:00AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXANDER SOFOCLEOUS can be reached on 571-272-0635. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THA-O H BUI/Primary Examiner, Art Unit 2825